ORIGINAL DISCIPLINARY PROCEEDINGS FINAL JUDGMENT THIS MATTER came on for hearing before the full Court upon the report and recommendations of the Disciplinary Board and the record of the Hearing Committee which considered the matter. The Disciplinary Board was represented by William W. Gilbert, Santa Fe, its Chief Counsel, and the respondent was represented by Bruce G. Stafford, Albuquerque. The Court having heard the presentations of counsel and having considered the record and being fully advised, FINDS that the respondent, Robert R. Rickard, is guilty of unprofessional conduct involving fraud upon his insurance company in excess of $2,500.00 (a third degree felony) and surrounding circumstances all in violation of Disciplinary Rules 1-102(A)(3), 1-102(A)(4), 1-102(A)(6) and § 18-1-17, New Mexico Statutes 1953 annotated. NOW IT IS ORDERED AND ADJUDGED that the respondent, Robert R. Rickard, be and he hereby is disbarred from the practice of law in all courts in the State of New Mexico, and that pursuant to the provisions of Rule 19(a), Rules Governing Discipline, he may not apply for reinstatement except upon special leave of this Court first obtained. IT IS FURTHER ORDERED AND ADJUDGED that the Disciplinary Board have and recover its costs herein which are hereby assessed at $257.04.